Citation Nr: 1212445	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  05-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	William A. L'Esperance, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, her son, and her daughter



ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.  The Veteran died in July 1972.  The appellant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the appellant's claim was subsequently transferred to the RO in Albuquerque, New Mexico. 

In January 2006, the appellant testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with the Veteran's claims folder. 

The appellant testified before the undersigned at a July 2007 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims folder. 

The appellant's claim was remanded by the Board in February 2008, October 2009, and November 2010.  The November 2010 Board decision denied entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.

The record contains a June 1999 statement by a VA employee indicating that the Veteran's original claims folder could not be found and that the current claims folder is a rebuilt folder created from the Veteran's records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's terminal arteriosclerotic cardiovascular disease (ASCVD) and his carcinoma of the prostate gland were not related to his service or his service-connected disabilities, and the Veteran's service-connected disabilities did not substantially or materially contribute to, or hasten, the Veteran's death.


CONCLUSION OF LAW

The cause of the Veteran's death is not related to an injury or disease incurred in, or aggravated by active service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and implemented at 38 C.F.R. § 3.159 (2011), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) expanded the VA notice requirements for a claim for service connection for the cause of a veteran's death.  The Court held that when adjudicating such a claim, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime and held that 38 U.S.C.A. § 5103(a) notice for a cause of death case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.  

Here, the foregoing notice requirements were partially satisfied by letters dated in May 2004 and March 2008.  These letters informed the appellant of the information required to substantiate a DIC claim.  Although that letters did not include the conditions for which the Veteran was service-connected at the time of his death, or an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, the appellant testified at two hearings, where her testimony demonstrated her actual knowledge of such.  Further, there has been no suggestion that there is any prejudice due to a lack of proper VA notice, and the appellant is represented by an attorney that is familiar with her case and what is necessary to substantiate her claim on appeal in this case.  Therefore, the Board is confident that any notice deficiencies do not affect the essential fairness of the adjudication, and the presumption of prejudice is rebutted.  

The Board finds that all necessary development of evidence has been completed.  The Veteran's death certificate and his VA medical records have been obtained.  VA medical opinions have also been obtained.  The appellant has provided testimony at hearings in support of her claim.  

In sum, the Board is satisfied that the originating agency properly processed the appellant's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appellant asserts that she should be granted service connection for the cause of the Veteran's death.  As shown below the Board finds that service connection for the cause of the Veteran's death is not warranted.

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For the service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.   

The Veteran's VA medical records indicate that in July 1972 the Veteran was admitted to a VA hospital due to gross hematuria.  The Veteran died at the VA hospital the next day.  The terminal hospital report notes that the Veteran expired due to his central nervous system bleed and that it was highly suspected that there was a bleeding dyscrasia from the cancer of the prostate with a fibrinolytic process.  The diagnoses were (1) Poorly differentiated adenocarcinoma of the prostate; (2) Central nervous system bleed secondary to probably carcinoma of the prostrate, rule out possible fibrinolytic process with generalized bleeding; and (3) Arteriosclerotic heart disease, manifested by angina.  

The Veteran's service treatment records reveal that the Veteran had pes planus and that he was surgically treated during service for varicose veins and for appendicitis.

The death certificate states that the Veteran died in July 1972 of arteriosclerotic cardiovascular disease.  Another significant condition contributing to death but not related to the terminal disease condition was noted to be carcinoma of the prostate gland.  The death certificate indicates that an autopsy was not performed.  

At the time of the Veteran's death, service connection was in effect for bilateral varicose veins, for traumatic neuroma of the left femoral nerve, for chronic lumbosacral strain superimposed on osteoarthritis, for sinusitis, and for injury of the left femoral nerve with left leg paralysis and paresthesia. 

At a January 2006 hearing before a Decision Review Officer the appellant asserted that the Veteran's terminal arteriosclerotic cardiovascular disease was caused by the Veteran's service-connected circulatory condition, varicose veins.  At a July 2007 Travel Board hearing the appellant again claimed that the Veteran's death was related to his service-connected varicose veins.  

The Veteran's medical records were reviewed by a VA physician in April 2010.  The VA examiner opined that the Veteran's service-connected post operative varicose veins and other service-connected disabilities did not contribute substantially or materially in bringing about the Veteran's demise.  

The Veteran's medical records were again reviewed by the VA physician in October 2011.  The VA physician opined that the Veteran's death was unrelated to an in-service injury, event or illness.  He stated that the Veteran's service-connected disabilities, consisting of bilateral varicose veins, traumatic neuroma of the left femoral nerve, chronic lumbosacral strain superimposed on osteoarthritis, injury of the left femoral nerve with left leg paralysis and paresthesia, and sinusitis, cannot be medically related to the ASCVD cause of death or the prostate carcinoma contributing cause of death.  The physician noted that varicose veins are part of the venous system, unrelated to the arterial system.  He stated that the two systems do not share common pathology and that there are no studies connecting these two conditions medically.  The physician noted that the Veteran's other service-connected disabilities were neurologic and infectious, and that there are no studies confirming a direct connection between those conditions and the Veteran's cause of death.  Based on the above, the VA physician opined that the Veteran's service-connected conditions did not contribute to his cause of death.

In this case the medical evidence shows that the Veteran did not develop ASCVD or cancer of the prostate during service or for many years after discharge from service.

Although the appellant believes that the Veteran's death was caused by his service-connected varicose veins and other service-connected disabilities, lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The appellant in this case is not a medical professional, and thus, she is not competent to provide a medical opinion regarding the causation of the Veteran's death.  

In a November 2011 informal hearing presentation the appellant's former representative pointed out that the Veteran underwent surgery for service-connected disability in 1963 and following the surgery the Veteran lost much of his mobility.  The former representative maintained that the Veteran developed ASCVD due to his lack of physical activity.  He referred to an Internet link, regarding treatment of diabetes, from the National Institute of Health.  He asserted that the report states that ASCVD can occur as a result of lack of physical activity.  

With regards to the Internet article reference, the Board notes that the record does not indicate that the Veteran had diabetes mellitus.  Furthermore, a review of the specified Internet article reveals that is makes no statement to the effect that ASCVD can occur as a result of lack of physical activity.  Even if the article made such a statement, such a statement would be general in nature and would not specifically relate to the facts and circumstances surrounding the Veteran's death.  The Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Accordingly, the Board finds that the former representative's allegations and reference to the Internet article are of very little probative value in determining whether a medical nexus relationship exists.

Not only is there no supportive medical evidence of significant probative value, but there are medical opinions against the appellant's claim that carry great probative weight.  The Veteran's medical history was reviewed by a VA physician who was of the opinion that the Veteran's death from ASCVD and prostate cancer was unrelated to the Veteran's service-connected disabilities.  The VA examiner showed knowledge of the Veteran's medical history and provided reasons and bases as to why he found that the Veteran's death was unrelated to the Veteran's service-connected disabilities and why he found that the Veteran's service-connected disabilities did not contribute to the Veteran's death.  In light of the great weight of the evidence being against the appellant's claim, service connection for the cause of the Veteran's death is not warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


